Citation Nr: 0307051	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  96-06 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by muscle aches, including an undiagnosed illness 
(UI).

2.  Entitlement to service connection for a disorder 
manifested by joint pains, including an UI, chondromalacia of 
the patella, and lumbosacral strain.

3.  Entitlement to service connection for a disorder 
manifested by headaches, including an UI.

4.  Entitlement to service connection for a gastrointestinal 
(GI) disorder, including an UI.

5.  Entitlement to service connection for a skin disorder, 
including an UI.

6.  Entitlement to service connection for hypothyroidism, 
including an UI manifested by fatigue.

7.  Entitlement to service connection for allergic rhinitis, 
including an UI of the upper respiratory system.

8.  Entitlement to service connection for gum disease.

9.  Entitlement to service connection for asthma, including 
an UI of the lower respiratory system.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1967 to September 
1970 and from September 1990 to April 1991.  He served in the 
Southwest Asia theater of operations during the Persian Gulf 
War (PGW) from October 1, 1990, to March 30, 1991.  He also 
had many years of service in the Army National Guard.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 1995 RO rating decision that denied the issues 
listed on the first page of this decision.  In May 1998, the 
Board remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  A disorder manifested by muscle aches or objective 
indicators or signs or symptoms of an UI manifested by muscle 
aches was not present in service or demonstrated after 
service.

2.  A low back or knee disorder was not present in service or 
for several years after service, and a low back or knee 
disorder is not related to a disease or injury in service; 
objective indicators or signs or symptoms of an UI manifested 
by joint pains was not present in service or demonstrated 
after service.

3.  A disorder manifested by headaches was not present in 
service or for many years after service, and is not related 
to a disease or injury in service; a headache disorder was 
not present to a compensable degree at any time since the 
veteran's separation from service; objective indicators or 
signs or symptoms of an UI manifested by headaches are not 
demonstrated in service or after service.

4.  A GI disorder had its onset in service; an UI manifested 
by GI complaints is not found.

5.  The skin condition in service was acute and transitory, 
and revolved without residual disability; the skin condition 
found after service is not related to a disease or injury in 
service; objective indicators or signs or symptoms of an UI 
manifested by skin problems was not demonstrated in service 
or after service.

6.  Hypothyroidism first found after service was demonstrated 
to a compensable degree within the first post-service year; 
an UI manifested by fatigue is not demonstrated in service or 
after service.

7.  The veteran had problems with his upper respiratory 
system prior to entry into service as demonstrated by the 
report of his medical examination for enlistment into 
service; the preservice upper respiratory condition did not 
worsen in service nor was another upper respiratory condition 
found in service; objective indicators or signs or symptoms 
of an UI of the upper respiratory system is not found.

8.  A gum disease was not present in service and the gum 
problems found after service are unrelated to disease or 
injury in service.

9.  A disorder of the lower respiratory system was not 
present in service and the lower respiratory condition found 
after service is not related to disease or injury in service; 
nor are objective indicators or signs or symptoms of an UI of 
the lower respiratory system found.

10.  The veteran did not engage in combat during the PGW.


CONCLUSIONS OF LAW

1.  A disorder manifested by muscle aches, including an UI, 
was not incurred in or aggravated by active service; nor may 
an UI manifested by muscle aches be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 1117, 
1118 (West 2002) and 67 Fed. Reg. 78979-78980 (Dec. 27, 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

2.  Lumbosacral strain, chondromalacia of the patella of the 
right or left knee or UI manifested by joint pains was not 
incurred in or aggravated by active service; nor may an UI 
manifested by joint pains be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118 
(West 2002) and 67 Fed. Reg. 78979-78980 (Dec. 27, 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

3.  A disorder manifested by headaches, including UI, was not 
incurred in or aggravated by active service; nor may an UI 
manifested by headaches be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118 (West 
2002) and 67 Fed. Reg. 78979-78980 (Dec. 27, 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

4.  Ulcerative colitis was incurred in active service; an UI 
manifested by fatigue was not incurred in or aggravated by 
active service; nor may an UI manifested by fatigue be 
presumed to have been incurred in active service.  §§ 1110, 
1113, 1117, 1118, 5107 (West 2002) and 67 Fed. Reg. 78979-
78980 (Dec. 27, 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

5.  Eczema or an UI manifested by skin problems was not 
incurred in or aggravated by active service; nor may an UI 
manifested by skin problems be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1117, 
1118 (West 2002) and 67 Fed. Reg. 78979-78980 (Dec. 27, 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

6.  Hypothyroidism is presumed to have been incurred in 
active service; an UI manifested by fatigue was not incurred 
in or aggravated by active service; nor may an UI manifested 
by fatigue be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 
1153 (West 2002) and 67 Fed. Reg. 78979-78980 (Dec. 27, 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 
(2002).

7.  A disorder of the upper respiratory system existed prior 
to service and was not aggravated by active service; another 
disorder of the upper respiratory system, including an UI, 
was not incurred in or aggravated by active service; nor may 
an UI manifested by symptoms of an upper respiratory 
condition be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118 (West 2002) 
and 67 Fed. Reg. 78979-78980 (Dec. 27, 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

8.  A gum disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

9.  Bronchial asthma or an UI manifested by symptoms of a 
lower respiratory condition was not incurred in or aggravated 
by active service; nor may an UI manifested by symptoms of a 
lower respiratory condition be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118 
(West 2002) and 67 Fed. Reg. 78979-78980 (Dec. 27, 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his claimed disabilities.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In November 2001, 
February 2002, and March 2002 letters, the RO notified the 
veteran of the evidence needed to substantiate his claims.  
Those letters gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Service Connection for a Disorder manifested by Muscle 
Aches, including an UI

A.  Factual Background

The veteran had active service from October 1967 to September 
1970 and from September 1990 to April 1991.  He served in the 
Southwest Asia theater of operations during the PGW from 
October 1, 1990, to March 30, 1991.  He also had many years 
of service in the Army National Guard.

VA, service department, and private medical records show that 
the veteran was treated and evaluated for various conditions.  
The more salient medical reports will be considered in the 
appropriate sections of this decision.

Service medical records for the veteran's first and second 
periods of service do not show a muscle disorder.  Nor was 
such a disorder found at the time of the veteran's medical 
examination in August 1970 for separation from service or at 
the time of his demobilization examination in April 1991.  

The veteran underwent VA examinations in February 1994.  A 
disorder manifested by muscle aches was not found.

The veteran underwent a VA examination for PGW veterans in 
February 1995.  He had no complaints of muscle weakness and a 
muscle disorder was not found.

The veteran and his wife testified at a hearing in February 
1996.  The testimony was to the effect that the veteran 
slowly developed muscle aches after service in the Southwest 
Asia theater of operations and that service connection should 
be granted for a muscle disorder or UI manifested by muscle 
aches based on the veteran's exposures to hazardous incidents 
in the PGW.

A service department letter dated in December 1996 notes that 
the veteran was treated for GI problems in a field station 
and that documentation of such treatment was often minimal.  
It was noted that the veteran's unit in the PGW was exposed 
to hazardous incidents.  The signatory, the company clerk of 
the veteran's Army National Guard unit, noted specific 
conditions that the veteran and other members of the unit 
were treated for while in the Southwest Asia theater of 
operations.

The veteran underwent VA examinations in August 1998 pursuant 
to the May 1998 Board remand in order to determine the nature 
and extent of any claimed disorder and/or an UI manifested by 
objective signs or symptoms.  At a muscle examination, he had 
some muscle strain associated with low back pain and soreness 
about the knees.  A muscle disease or objective indicators of 
a muscle disorder manifested by aches was not found.

Statements from the veteran's wife and service comrades were 
received in 1996 and 2002.  Those statements are to the 
effect that the veteran had various disabilities after 
service in the PGW that he did not have before that service.  
The statements from the service comrades of the veteran 
indicate that he had GI and skin problems while in the 
Southwest Asia theater of Operations.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The record shows that the veteran had service in the 
Southwest Asia theater of operations during the PGW.  VA is 
authorized to pay compensation to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the PGW or became manifest 
to a degree of disability of 10 percent or more not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West 2001); 
38 C.F.R. § 3.317 (2002) and 67 Fed. Reg. 78979-78980 (Dec. 
27, 2002).

In order to establish service connection for a disability 
occurring in the PGW under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 noted above, a veteran need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) 
that "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the PGW, or to a degree of 10 percent or more not 
later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).  For the purposes of 
38 C.F.R. § 3.317, disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, signs or 
symptoms that may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 2002).  In this case, the 
evidence does not show, nor is it alleged, that the veteran 
engaged in combat with the enemy while in the PGW.  See 
February 1996 hearing transcript, p. 11.  Hence, the 
provisions of this statute are not for application.

The veteran asserts that he was exposed to smoke, chemicals, 
and/or other hazards in the PGW that caused various 
disabilities, including a muscle disorder or an UI manifested 
by muscle aches.  The evidence, however, does not demonstrate 
the presence of such a disorder in service or after service.

Statements from the veteran's wife and comrades are to the 
effect that the veteran had various disorders after active 
service in the PGW, and the veteran and his wife testified to 
the effect that the veteran had a muscle disability and/or UI 
manifested by muscle aches that slowly developed after his 
service in the PGW.  This evidence, however, is not 
considered sufficient to support the diagnosis of a muscle 
disease or UI manifested by muscle aches in the absence of 
any objective indicators of such a condition on VA 
examinations, including a VA examination in November 1998 
conducted for the express purposes of determining whether the 
veteran had any signs or symptoms of a disorder manifested by 
muscle aches.

After consideration of all the evidence, the Board finds that 
it does not show a disorder manifested by muscle aches or 
objective indicators or signs or symptoms of an UI manifested 
by muscle aches in service or after service.  The 
preponderance of the evidence is against the claim for 
service connection for a disorder manifested by muscle aches, 
including UI, and the claim is denied.


II.  Service Connection for a Disorder manifested by Joint 
Pains, including an UI, Chondromalacia of the Patella, and 
Lumbosacral Strain

A.  Factual Background

Service medical records for the veteran's first and second 
periods of service do not show a joint disorder.  Nor was 
such a disorder found at the time of the veteran's medical 
examination in August 1970 for separation from service or at 
the time of his demobilization examination in April 1991.  

The veteran underwent VA examinations in February 1994.  At 
an orthopedic examination he gave a history of backaches, 
sore knees, and a sore right shoulder.  The diagnoses were 
lumbosacral strain, mild chondromalacia patellae, and normal 
shoulder examination. 

Service department medical reports show that the veteran was 
seen for knee pain in April 1994.

The veteran underwent a VA examination for PGW veterans in 
February 1995.  At an orthopedic evaluation he had complaints 
of knee problems.  X-rays of the knees showed no 
abnormalities.

The veteran and his wife testified at a hearing in February 
1996.  The testimony was to the effect that the veteran had 
joints pain after service in the PGW, including pain in his 
low back and knees.

A service department letter dated in December 1996, notes 
that the veteran was treated for GI problems in a field 
station and that documentation of such treatment was often 
minimal.  It was noted that the veteran's unit in the PGW was 
exposed to hazardous incidents.

The veteran underwent VA examinations in August 1998 pursuant 
to the May 1998 Board remand to determine the nature and 
extent of any of his claimed disabilities.  At a bone 
examination, he was found to have chondromalacia patella of 
the knees and arthralgia of the great toe with normal 
examination.  At an orthopedic examination, he was found to 
have chronic lumbar strain.

Statements from the veteran's wife and service comrades were 
received in 1996 and 2002.  Those statements are to the 
effect that the veteran had various disabilities after 
service in the PGW that he did not have before that service.  
The statements from the service comrades of the veteran 
indicate that he had GI and skin problems while in the 
Southwest Asia theater of Operations.


B.  Legal Analysis

The service medical records are negative for a joint disorder 
or UI manifested by objective signs or symptoms of a joint 
disorder.  Nor do the post service medical records show an UI 
manifested by joint pains.  The post-service medical records 
indicate that the veteran was found to have chronic lumbar 
strain and chondromalacia patellae several years after 
service.  The medical evidence does not link those conditions 
to an incident of service.  

Statements from the veteran's wife and service comrades are 
to the effect that the veteran had various disorders after 
active service in the PGW, and the veteran and his wife 
testified to the effect that the veteran had joint disorders 
or an UI manifested by joint pains after his service in the 
PGW.  This evidence, however, is not considered credible to 
link the veteran's low back disorder and bilateral knee 
disorder to a disease or injury in service because the record 
does not show that these individuals have the knowledge, 
training or education to make medical diagnoses, statements 
or opinions.  38 C.F.R. § 3.159(a)(1) (2002); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Nor are those statements 
sufficient to support the diagnosis of an UI manifested by 
joint pains in the absence of any objective indicators of 
such a condition on VA examinations, including a VA 
examination in November 1998 conducted for the express 
purposes of determining whether the veteran had any signs or 
symptoms of a disorder manifested by joint pains.

The competent evidence does not show that a low back or knee 
disorder was present in service or for several years after 
service.  Nor does the competent evidence link the veteran's 
low back and knee disorders to an incident of service.  Nor 
does the evidence show objective indicators or signs or 
symptoms of an UI manifested by joint pains.  Hence, the 
preponderance of the evidence is against the claim for 
service connection for a disorder manifested by joint pains, 
including an UI, low back condition, and bilateral knee 
disorder, and the claim is denied.


III.  Service Connection for a Disorder manifested by 
Headaches, including an UI

A.  Factual Background

Service medical records for the veteran's first and second 
periods of service do not show a disorder manifested by 
headaches.  Nor was such a disorder found at the time of the 
veteran's medical examination in August 1970 for separation 
from service or at the time of his demobilization examination 
in April 1991.  

The veteran underwent VA examinations in February 1994.  At a 
neuropsychiatric examination he gave a history of headaches 
that occurred 2 or 3 times per week for the last 2 to 3 
years.  The headaches were described as a dull steady pain 
that were relieved by simple analgesics.  The diagnosis was 
headaches with no neurological sequelae.

The veteran underwent a VA examination for PGW veterans in 
February 1995.  On neurological evaluation, he complained of 
frontal headaches that occurred every day, usually in the PM.

The veteran and his wife testified at a hearing in February 
1996.  The testimony was to the effect that the veteran had 
headaches that began in the Southwest Asia theater of 
operations. 

A service department letter dated in December 1996, notes 
that the veteran was treated for GI problems in a field 
station and that documentation of such treatment was often 
minimal.  It was noted that the veteran's unit in the PGW was 
exposed to hazardous incidents.

The veteran underwent VA examinations in August 1998 pursuant 
to the May 1998 Board remand to determine the nature and 
extent of any of his claimed disabilities.  At a neurological 
examination, he was found to have headaches of unknown 
etiology with no neurological sequelae. 

Statements from the veteran's wife and service comrades were 
received in 1996 and 2002.  Those statements are to the 
effect that the veteran had various disabilities after 
service in the PGW that he did not have before that service.  
The statements from the service comrades of the veteran 
indicate that he had GI and skin problems while in the 
Southwest Asia theater of Operations.


B.  Legal Analysis

A noncompensable evaluation is warranted for migraine 
headaches with attacks less often than the frequency of 
attacks required for a 10 percent rating.  A 10 percent 
evaluation for migraine headaches requires characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent evaluation for migraine 
headaches requires characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation requires very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, Code 
8100 (2002).


The service medical records do not show that the veteran had 
headaches in service.  The post-service medical records, 
however, reveal that the veteran has complained of headaches 
which he says began around the time of his service in the 
Southwest Asia theater of operations that is consistent with 
the testimony provided at a hearing in February 1996.

VA neurological evaluations since 1994, including the report 
of a VA neurological examination in August 1998 performed for 
the express purpose of determining whether the veteran had 
objective indicators of a headache condition, show that the 
veteran has headaches of unknown etiology.  The overall 
evidence does not link the veteran's headaches to an incident 
of service.  The statements of his wife and service comrades, 
and the testimony of the veteran and his wife, are 
insufficient to link the veteran's headaches conditions to an 
incident of service as they do not have the experience, 
training or education to make medical diagnoses, statements 
or opinions.  38 C.F.R. § 3.159(a)(1); Espiritu, 2 Vet. App. 
492.  Nor do the post-service medical records indicate that 
the headaches have been manifested to a compensable degree 
under the provisions of diagnostic code 8100 at any time 
since his service in the Southwest Asia theater of 
operations.  Specifically, "prostrating attacks" are not 
shown or described.

After consideration of all the evidence, the Board finds that 
it does not show a disorder manifested by headaches in 
service or for many years after service, and that it does not 
link the veteran's headaches to a disease or injury in 
service.  The Board finds that the evidence does not show a 
headache disorder that was present to a compensable degree at 
any time since the veteran's separation from service, and 
that the evidence does not show objective indicators or signs 
or symptoms of an UI manifested by headaches in service or 
after service.  The preponderance of the evidence is against 
the claim for service connection for a disorder manifested by 
headaches, including an UI, and the claim is denied.


IV.  Service Connection for a GI Disorder, including an UI

A.  Factual Background

Service medical records for the veteran's first period of 
service do not show the presence of a GI disorder.  These 
records show he was put on a diet program.  At the time of 
his medical examination for separation from service in August 
1970, he gave a history of frequent indigestion, and stomach, 
liver or intestinal trouble.  It was noted that he had had 
indigestion in the past that abated with a diet change.  A GI 
disorder was not found.

Service medical records for the veteran's second period of 
service are negative for a GI disorder.  Nor was a GI 
disorder found at his demobilization examination in April 
1991.

A private medical report shows that the veteran was seen at a 
hospital emergency room in May 1992.  The diagnosis was acute 
gastritis.

The veteran underwent a VA general examination in February 
1994.  He complained of bleeding from the rectum, stomach 
pain, and frequent diarrhea.  A barium enema and air contrast 
study revealed a single diverticulum in the region of the 
proximal descending colon.  He gave a 6-month history of 
lower abdominal intermittent discomfort with loose stools 
occurring 1 to 2 times weekly and bright red blood on the 
outside of the stools for the past month.  He reported a 
negative history for hemorrhoids and anal irritation.  He 
denied ever having had constipation associated with the 
melena.  The diagnosis was history of diarrhea and abdominal 
pain associated with rectal bleeding with barium enema 
showing a diverticulum.

The veteran underwent a VA examination for PGW veterans in 
February 1995.  He complained of abdominal pain and 
occasional diarrhea.  There was tenderness in the left lower 
quadrant.  A barium enema in March 1995 revealed 
diverticulosis of the distal colon.

Private medical records show that the veteran was treated for 
GI problems in June 1995.  A colonoscopy with biopsy revealed 
colitis extending to involve 90 percent of the colon length.  
The endoscopic appearance of it was very typical of 
ulcerative colitis.  The postoperative diagnosis was 
ulcerative colitis/proctocolitis.

The veteran and his wife testified at a hearing in February 
1996.  The testimony was to the effect that the veteran had 
GI problems that began in the Southwest Asia theater of 
operations. 

A service department letter dated in December 1996, notes 
that the veteran was treated for GI problems in a field 
station and that documentation of such treatment was often 
minimal.  It was noted that the veteran's unit in the PGW was 
exposed to hazardous incidents.  The signatory noted that the 
veteran was treated for GI problems while in the Southwest 
Asia theater of operations.

The veteran underwent VA examinations in August 1998 pursuant 
to the May 1998 Board remand to determine the nature and 
extent of any of his claimed disabilities.  At a GI 
examination, the diagnoses were chronic symptomatic 
ulcerative colitis, disease of the stomach and duodenum not 
found, and asymptomatic diverticula of the colon.

Statements from the veteran's wife and service comrades were 
received in 1996 and 2002.  Those statements are to the 
effect that the veteran had various disabilities after 
service in the PGW that he did not have before that service.  
The statements from the service comrades of the veteran 
indicate that he had GI and skin problems while in the 
Southwest Asia theater of Operations.


B.  Legal Analysis

The service medical records do not show the presence of a 
chronic GI disorder.  The post-service medical records show 
that the veteran has ulcerative colitis and that he has had 
GI problems that were initially demonstrated around May 1992.  
The medical evidence does not link the veteran's current GI 
problems found after service to an incident of service.  

The evidence links the veteran's GI problems to ulcerative 
colitis, and does not show objective indicators of an UI 
manifested by GI symptoms that are not attributable to a 
clinical diagnosis.  Under the circumstances, the provisions 
relating to UI's for PGW veterans are not for application.  
38 C.F.R. § 3.317(a)(1)(ii).

Statements from service comrades of the veteran indicate that 
the veteran had GI problems in service.  These statements are 
supported by the service department letter dated in December 
1996.  While the veteran essentially reported at the February 
1994 VA examination in February 1994 that his GI problems 
began around 1993, this evidence is contrary to his testimony 
and the statements of his service comrades that are supported 
by the December 1996 service department letter to the effect 
that he had GI problems while in the Southwest Asia theater 
of operations.

In view of the above, the Board finds that the overall 
evidence is essentially in equipoise on the question of 
whether or not the ulcerative colitis had its onset in 
service.  Under the circumstances, the veteran prevails on 
his claim for service connection for this condition with 
application of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Hence, service connection is granted for ulcerative 
colitis.




V.  Service Connection for a Skin Disorder, including an UI

A.  Factual Background

Service medical records for the veteran's first period of 
service show that he was found to have seborrheic dermatitis 
in April 1970.  A skin condition was not found at the time of 
his medical examination in August 1970 for separation from 
service.

A service department medical report shows that the veteran 
underwent an enlistment examination in March 1977.  At the 
time of that examination, he gave a 2-year history of eczema.

Service medical records for the veteran's second period of 
service are negative for a skin condition.  A skin condition 
was not found at his demobilization examination in April 
1991.  

Private medical reports of the veteran's treatment in 1992 
and 1993 show that he was seen for various conditions.  His 
listed disabilities included eczema.  A private medical 
report dated in February 1993 notes that he had erythematous 
areas of the arms, back, and buttocks.

The veteran underwent VA examinations in February 1994 and 
color photographs were taken of his skin.  The diagnoses on 
the report of general medical examination included 
generalized eczema.

At the VA examination in February 1995 for PGW veterans, he 
complained of an itching rash on the abdomen and both thighs, 
and occasionally on the legs.  He had a fine macular rash on 
his abdomen, back, both thighs, and calves.

The veteran and his wife testified at a hearing in February 
1996.  The testimony was to the effect that the veteran had 
skin problems that began in the Southwest Asia theater of 
operations. 

A service department letter dated in December 1996, notes 
that the veteran was treated for medical problems in a field 
station and that documentation of such treatment was often 
minimal.  It was noted that the veteran's unit in the PGW was 
exposed to hazardous incidents.

The veteran underwent VA examinations in August 1998 pursuant 
to the May 1998 Board remand to determine the nature and 
extent of any of his claimed disabilities.  At a skin 
examination, the diagnosis was history of eczema on back, 
arms, and buttocks that was recurrent, but clear on this 
examination.

Statements from the veteran's wife and service comrades were 
received in 1996 and 2002.  Those statements are to the 
effect that the veteran had various disabilities after 
service in the PGW that he did not have before that service.  
The statements from the service comrades of the veteran 
indicate that he had GI and skin problems while in the 
Southwest Asia theater of Operations.


B.  Legal Analysis

The service medical records show that the veteran was found 
to have seborrheic dermatitis during his first period of 
active service.  This condition was apparently successfully 
treated because it was not demonstrated again.

A service department medical report of the veteran's 
examination in March 1977 reveals that he gave a 2-year 
history of eczema at that time.  The service medical records 
for his second period of service do not show the presence of 
a skin condition, but the medical records of his treatment 
and evaluations after this period of service show that he has 
eczema that comes and goes.  

The evidence links the veteran's skin problems to eczema, and 
does not show objective indicators of an UI manifested by 
symptoms or signs of a skin condition that are not 
attributable to a clinical diagnosis.  Under the 
circumstances, the provisions relating to UI's for PGW 
veterans are not for application.  38 C.F.R. 
§ 3.317(a)(1)(ii).

Statements from service comrades of the veteran are to the 
effect that he had skin problems in service, but this 
evidence is not supported by the objective medical evidence.  
The Board notes the December 1996 service department letter 
to the effect that reports of medical treatment in the field 
were not always documented and the veteran's testimony to the 
effect that he had skin problems during his second period of 
service, but the veteran reported no history of skin problems 
at his demobilization examination in April 1991.  The 
evidence also notes a 2-year history of eczema in 1977.

In view of the above, the Board finds that the evidence 
indicates the veteran's skin condition during his first 
period of service was acute and transitory, and resolved 
without residual disability.  The Board also finds that the 
evidence is insufficient to demonstrate the presence of 
eczema until after the veteran's separation from his second 
period of service, and that this condition found after 
service is not related to a disease or injury in service.  
Hence, the preponderance of the evidence is against the claim 
for service connection for a skin condition, including an UI.


VI.  Service Connection for Hypothyroidism, including an UI 
manifested by Fatigue

A.  Factual Background

Service medical records for the veteran's first and second 
periods of service do not show a disorder manifested by 
fatigue or hypothyroidism.  Nor was such a disorder found at 
the time of the veteran's medical examination in August 1970 
for separation from service or at the time of his 
demobilization examination in April 1991.  

A private medical report shows that the veteran was seen in 
December 1992 for various generalized complaints, including 
weakness and malaise.  Laboratory testing revealed that he 
had elevated TSH (thyroid-stimulating hormone).

At a VA general examination in February 1994 the veteran 
reported that in the fall of 1992 he had severe fatigue, 
weight gain to 230 pounds, and was having dysfunction of the 
thyroid.  He reported being on Synthroid since then to 
control his condition, but that he still had chronic 
tiredness since service in the Southwest Asia theater of 
operations.  There was no evidence of thyroid gland 
enlargement or other abnormalities of the endocrine system.  
The diagnoses included history of hypothyroidism under 
treatment.

The veteran and his wife testified at a hearing in February 
1996.  The testimony was to the effect that the veteran had 
been fatigued since service in the Southwest Asia theater of 
operations. 

A service department letter dated in December 1996, notes 
that the veteran was treated for medical problems in a field 
station and that documentation of such treatment was often 
minimal.  It was noted that the veteran's unit in the PGW was 
exposed to hazardous incidents.

The veteran underwent VA examinations in August 1998 pursuant 
to the May 1998 Board remand to determine the nature and 
extent of any of his claimed disabilities.  At an examination 
for thyroid and parathyroid diseases it was noted that the 
veteran was under treatment for hypothyroidism with Synthroid 
maintenance.   The reports of his various examinations in 
August 1998 do not show a disorder manifested by fatigue or 
objective signs or symptoms of fatigue that are not 
associated with his hypothyroidism.

Statements from the veteran's wife and service comrades were 
received in 1996 and 2002.  Those statements are to the 
effect that the veteran had various disabilities after 
service in the PGW that he did not have before that service.  

B.  Legal Analysis

Where an endocrinopathy becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Fatigability due to hypothyroidism or continuous medication 
required for control of this condition warrants an evaluation 
of 10 percent.  38 C.F.R. § 4.119, Code 7803 (2002).

The evidence links the veteran's fatigue to hypothyroidism, 
and does not show objective indicators of an UI manifested by 
symptoms or signs of fatigue that are not attributable to the 
clinical diagnosis of hypothyroidism.  Under the 
circumstances, the provisions relating to UI's for PGW 
veterans are not for application.  38 C.F.R. 
§ 3.317(a)(1)(ii).

The service medical records do not show the presence of 
hypothyroidism.  The post-service medical records first 
reveal this condition around December 1992. 

Statements from the veteran's wife and his service comrades 
are to the effect that he had various medical problems after 
service in the Southwest Asia theater of operations, and 
testimony from the veteran and his wife indicate that he has 
had fatigability since then.  The medical evidence indicates 
that the veteran's fatigability is associated with 
hypothyroidism.

After consideration of all the evidence, the Board finds that 
the veteran's hypothyroidism was demonstrated within the 
first post-service year by fatigability.  The hypothyroidism 
manifested by fatigability supports the assignment of a 
10 percent rating for this condition.  Hence, the evidence 
indicates that the hypothyroidism was present to a 
compensable degree and warrants granting service connection 
for this condition on a presumptive basis.  Therefore, the 
claim for service connection for hypothyroidism is granted.


VII.  Service Connection for Allergic Rhinitis, including an 
UI of the Upper Respiratory System.

A.  Factual Background

Service medical records show that the veteran underwent a 
medical examination in June 1967 for enlistment into service.  
The veteran gave a history of seasonal sinusitis and hay 
fever.  A disease of the upper respiratory system was not 
found on this examination.  In October 1967, the veteran was 
seen for an upper respiratory infection.  At his examination 
in August 1970 for separation from service an upper 
respiratory condition was not found.  He gave a history of 
sinusitis and hay fever with no current difficulty.

Service medical records for the veteran's second period of 
service do not show an upper respiratory condition.  Nor was 
such a condition found at his demobilization examination in 
April 1991.

Private medical reports show that the veteran was seen for 
various problems in 1992 and 1993.  The conditions noted 
included allergies.

At the VA general examination in February 1994, the veteran 
gave a 3-year history of severe sneezing, frequent epistaxis 
associated with chest tightness, and shortness of breath with 
watering in the eyes.  It was noted that this condition had 
been related to dust allergy and that he had been given 
desensitization shots for the past year.  The diagnosis was 
history of dust allergies with rhinitis, conjunctivitis, and 
asthma without abnormal pulmonary function test and chest X-
ray.

The veteran and his wife testified at a hearing in February 
1996.  The testimony was to the effect that the veteran's 
allergies had worsened in the Southwest Asia theater of 
operations. 

A service department letter dated in December 1996, notes 
that the veteran was treated for GI problems in a field 
station and that documentation of such treatment was often 
minimal.  It was noted that the veteran's unit in the PGW was 
exposed to hazardous incidents.

The veteran underwent VA examinations in August 1998 pursuant 
to the May 1998 Board remand to determine the nature and 
extent of any of his claimed disabilities.  At an examination 
of his upper respiratory system he was found to have mild 
allergic rhinitis.

Statements from the veteran's wife and comrades were received 
in 1996 and 2002.  Those statements are to the effect that 
the veteran had various disabilities after service in the PGW 
that he did not have before that service.  


B.  Legal Analysis

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

With regard to the provisions for establishing service 
connection of a disability based on aggravation noted above, 
due regard will be given the places, types, and circumstances 
of service, and particular consideration will be accorded 
combat duty and other hardships of service.  The development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
or following status as a prisoner of war (POW) will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  The 
United States Court of Appeals for the Federal Circuit has 
held that service connection of a disability based on 
aggravation may be established for such veterans by symptoms 
indicative of a temporary increase in the severity of the 
preexisting condition as well as those indicative of a more 
permanent change in the condition.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994); Davis v. Principi, 276 F. 3d, 
1341 (Fed. Cir. 2001).  In this case, the evidence does not 
show that the veteran is a combat veteran or a former POW.

The service medical records show that the veteran underwent a 
medical examination for enlistment into service in June 1967 
and reported a history of sinusitis and hay fever.  The 
service medical records do not show the presence of a chronic 
upper respiratory condition.  38 C.F.R. § 3.303(b).  Nor do 
the service medical records show worsening of any upper 
respiratory condition.

The post-service medical records reveal that the veteran was 
found to have dust allergies and allergic rhinitis more than 
a year after service.  The medical evidence does not link 
these conditions to an incident of service.

The evidence links the veteran's upper respiratory symptoms 
to various clinical diagnoses, and does not show objective 
indicators of an UI manifested by symptoms or signs of an 
upper respiratory condition that are not attributable to any 
clinical diagnosis.  Under the circumstances, the provisions 
relating to UI's for PGW veterans are not for application.  
38 C.F.R. § 3.317(a)(1)(ii).

Statements from the veteran's wife and service comrades are 
to the effect that the veteran had various medical problems 
after service in the Southwest Asia theater of operations, 
and the veteran and his wife testified at a hearing to the 
effect that the veteran's allergies worsened in service.  
This evidence is insufficient to support granting service 
connection for a disorder of the upper respiratory system 
because it does not show the presence of such condition in 
service or aggravation of such condition in service.

After consideration of all the evidence, the Board finds the 
veteran had problems with his upper respiratory system prior 
to entry into service as demonstrated by the report of his 
medical examination for enlistment into service, that the 
preservice upper respiratory condition did not worsen in 
service, that another upper respiratory condition was not 
found in service, and that there are no objective indicators 
or signs or symptoms of an UI of the upper respiratory 
system.  The preponderance of the evidence is against the 
claim for service connection for allergic rhinitis, including 
an UI manifested by upper respiratory symptoms, and the claim 
is denied.


VIII.  Service Connection for Gum Disease

A.  Factual Background

Service medical and dental records for the veteran's 2 
periods of active service do not show the presence of gum 
disease.  Nor was such a disease found at the time of his 
medical examination in August 1970 for separation from 
service or at his demobilization examination in April 1991.

At the VA general medical examination in February 1994, the 
veteran reported bleeding of his gums with brushing of teeth 
for the past 3 years.  This complaint was made in connection 
with the examination of his nose, sinuses, mouth, and throat.  
His gums appeared normal and a gum disease was not found.  
Nor was a gum disease found at any of the veteran's VA 
examinations at that time.

At the VA examination for PGW veterans in February 1994, the 
veteran reported frequent bleeding of his gums and pyorrhea.  
No abnormalities were found on examination.

The veteran and his wife testified at a hearing in February 
1996.  The testimony was to the effect that the veteran's gum 
disease began in the Southwest Asia theater of operations. 

A service department letter dated in December 1996, notes 
that the veteran was treated for medical problems in a field 
station and that documentation of such treatment was often 
minimal.  It was noted that the veteran's unit in the PGW was 
exposed to hazardous incidents.

The veteran underwent VA examinations in August 1998 pursuant 
to the May 1998 Board remand to determine the nature and 
extent of any of his claimed disabilities.  At a dental 
examination he was found to have a local periodontal problem 
that the dentist opined was not related to any incident of 
the PGW.

Statements from the veteran's wife and comrades were received 
in 1996 and 2002.  Those statements are to the effect that 
the veteran had various disabilities after service in the PGW 
that he did not have before that service.  


B.  Legal Analysis

The service medical records do not show the presence of gum 
disease.  The post-service medical records do not reveal the 
presence of any gum disease until many years after service, 
and the dentist who found the disease opined that it was not 
related to an incident of service.  There is no medical 
evidence linking the veteran's gum disease found many years 
after service to a disease or injury in service.

Statements from the veteran's wife and service comrades are 
to the effect that the veteran had various medical problems 
after service in the PGW, and testimony from the veteran and 
his wife is to the effect that the gum disease began in the 
PGW.  This evidence is not considered competent to 
demonstrate the presence of gum disease in service or to link 
the veteran's gum disease found after service to an incident 
of service because the record does not show that those 
individuals have the education, training or experience to 
make medical statements, diagnoses or opinions.  38 C.F.R. 
§ 3.159(a)(1); Espiritu, 2 Vet. App. 492.

In this case, the evidence does not show the presence of a 
gum disease in service and does not link the gum problems 
found after service to an incident of service.  The 
preponderance of the evidence is against the claim for 
service connection for gum disease, and the claim is denied.


IX.  Service Connection for Asthma, including an UI of the 
Lower Respiratory System

A.  Factual Background

Service medical records for the veteran's 2 periods of 
service are negative for a disorder of the lower respiratory 
system.  Nor was such a condition found at his examination in 
August 1970 for separation from service or at his 
demobilization examination in April 1991.

Private medical reports show that the veteran was seen in 
December 1992 for general malaise.  Spirometer testing showed 
no abnormalities.  Private medical reports of his treatment 
in 1992 and 1993 note the presence of asthma.

At the VA general examination in February 1994, the veteran 
was found to have asthma.  The diagnosis was history of dust 
allergies with rhinitis, conjunctivitis, and asthma without 
abnormal pulmonary function test and chest X-ray.

At the VA examination for PGW veterans in February 1995, the 
veteran complained of shortness of breath and wheezing.  
Chest X-rays were normal. 

The veteran and his wife testified at a hearing in February 
1996.  The testimony was to the effect that the veteran's 
shortness of breath abated with treatment of his allergies. 

A service department letter dated in December 1996, notes 
that the veteran was treated for GI problems in a field 
station and that documentation of such treatment was often 
minimal.  It was noted that the veteran's unit in the PGW was 
exposed to hazardous incidents.

The veteran underwent VA examinations in August 1998 pursuant 
to the May 1998 Board remand to determine the nature and 
extent of any of his claimed disabilities.  At an examination 
of his lower respiratory system he was found to have 
bronchial asthma by history that was asymptomatic at this 
examination.  There were no signs or symptoms of a lower 
respiratory condition.

Statements from the veteran's wife and comrades were received 
in 1996 and 2002.  Those statements are to the effect that 
the veteran had various disabilities after service in the PGW 
that he did not have before that service.  


B.  Legal Analysis

The evidence links the veteran's lower respiratory symptoms 
to bronchial asthma, and does not show objective indicators 
of an UI manifested by symptoms or signs of a lower 
respiratory condition that are not attributable to any 
clinical diagnosis.  Under the circumstances, the provisions 
relating to UI's for PGW veterans are not for application.  
38 C.F.R. § 3.317(a)(1)(ii).

The service medical records do not show the presence of a 
disorder of the lower respiratory system.  The post-service 
medical records show the presence of a lower respiratory 
disorder, but do not link such condition to a disease or 
injury in service.

Statements from the veteran, his wife, and service comrades 
are to the effect that he has had various problems since 
service in the PGW.  This evidence does not demonstrate the 
presence of a disorder of the lower respiratory system in 
service.  Nor does the testimony of the veteran and his wife 
to the effect that the veteran had medical problems in 
service demonstrate the presence of a disorder of the lower 
respiratory system in service.

The evidence does not show the presence of a disorder of the 
lower respiratory system in service and the evidence does not 
link the lower respiratory condition found after service to a 
disease or injury in service.  Nor does the evidence show 
objective indicators or signs or symptoms of an UI of the 
lower respiratory system.  The preponderance of the evidence 
is against the claim for service connection for bronchial 
asthma or an UI of the lower respiratory system, and the 
claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims denied in this decision because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).








ORDER

Service connection for a disorder manifested by muscle aches, 
including an UI, is denied.

Service connection for a disorder manifested by joint pains, 
including an UI, chondromalacia of the patella, and 
lumbosacral strain is denied.

Service connection for a disorder manifested by headaches, 
including an UI, is denied.

Service connection for ulcerative colitis is granted; service 
connection for an UI manifested by GI symptoms is denied.

Service connection for a skin disorder, including UI, is 
denied.

Service connection for hypothyroidism is granted; service 
connection for an UI manifested by fatigue is denied.

Service connection for a allergic rhinitis, including an UI 
of the upper respiratory system, is denied.

Service connection for gum disease is denied.

Service connection for asthma, including an UI of the lower 
respiratory system, is denied.




____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

